Mr. Justice Holdom delivered the opinion of the court. 4. Sat.es, § 60*—when contract executory. Where a contract for the sale of grain provided for prompt shipment on shipping instructions to be given by the vendee, held that the contract was in its essence executory. 5. Sales, § 306*—when notice of resale not required on breach by purchaser. In a contract for the sale of grain which is essentially executory, notice of a resale is not required. 6. Evidence, § 280*—when marlcet reports admissible to show values. Trade journals and market reports are primary evidence tending to show market values, for the reason that they are based on a survey of the whole market and are a source of information on which the business world relies, for which reasons they are more satisfactory than individual entries of sales and inquiries. 7. Evidence, § 51*—who has burden of disproving marlcet reports. Where market reports admitted as tending to show market value do not state the correct market price, the burden is on the adverse party to show that fact.